TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 21, 2013



                                     NO. 03-12-00552-CV


                      Texas Commission on Environmental Quality and
                        Las Brisas Energy Center, LLC, Appellants

                                                   v.

            Environmental Defense Fund, Inc.; Texas Clean Air Cities Coalition;
                  Sierra Club; and Clean Economy Coalition, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellants’ motions to dismiss the appeal in

the above cause, and the Court having fully considered said motions, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motions are granted, and that the appeal is dismissed.       It is FURTHER ordered that the

appellants pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.